SERVICE TEAM INC. 18482 Park Villa Place Villa Park, California 92861 (714) 538-5214FAX (714) 538-3146 Cashmanrob@aol.com April 9, 2013 VIA EDGAR AND E-MAIL Mr. Gregory Dundas United States Securities & Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C. 20549 RE: SERVICE TEAM INC. REGISTRATION STATEMENT ON FORM S-1/A FILE NO. 333-184258 Dear Ms. Parker: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, (the “Securities Act”) Service Team Inc. (the “Company”) hereby respectfully requests the withdrawal, effective immediately, of its Registration Statement on Form S-1 (File No. 333-1842580) originally filed with the Securities & Exchange Commission (the “Commission”) on October 2, 2012,and subsequently amended on November 20, 2012 and December 18, 2012,together with all exhibits and amendments thereto (collectively, the “Registration Statement”). The Registration Statement was not declared effective and no shares were sold pursuant to the Registration Statement. The Company hereby respectfully requests that the Commission issue a written order granting the withdrawal of the Registration Statement.Please fax or e-mail a copy of the order to the undersigned at: (714) 538-3146 or Cashmanrob@aol.comwith a copy to the Company’s outside legal counsel, Dennis Brovarone, Fax (303) 466-4826 or Dbrovarone@aol.comin accordance with Rule 457 (p) under the Securities Act, the Company requests that any fees paid to the Commission subject to refund in connection with the filing of the Registration Statement be credited to the Company’s account for future use. If you have any questions regarding the foregoing application for withdrawal, please contact me at (714) 538-5214 or Dennis Brovarone at (303) 466-4092. Very truly yours, /s/ Robert L. Cashman Robert L. Cashman Service Team Inc. Chairman and Secretary
